Opinion on Petition for Rehearing. Mr. Justice Barnes delivered the opinion of the court. A rehearing is asked herein based on the contention that in a case where the cause of action arises on a Federal statute the practice that obtains in Appellate tribunals of this State of finding the facts and entering final judgment thereon (Borg v. Chicago, R. I. & P. Ry. Co., 162 Ill. 348; Donelson v. East St. Louis Ry. Co., 235 Ill. 625) violates the right to trial by jury guarantied by the seventh amendment of the Federal Constitution, and that we should conform to the practice of the Federal courts in that regard. Without discussing the point, we do not deem it well taken or that we should depart from a practice that has always obtained in this State. A rehearing will be denied.